Citation Nr: 1821804	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  05-17 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 9, 2004 for the award of service connection for status post lobectomy for lung cancer with chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969, with meritorious combat service in the Republic of Vietnam.
	
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2016, March 2017, and August 2017, this matter was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

In compliance with the Board's remand instructions, an addendum medical opinion was obtained in September 2017 regarding the nature and onset of the Veteran's lung cancer, with review of the record and findings and rationale responsive to the Board's questions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The probative evidence of record demonstrates that lung cancer was diagnosed in February 2004.

2. On September 9, 2004, the RO received the Veteran's service-connection claim for lung cancer.


CONCLUSION OF LAW

The criteria for an effective dated earlier than September 9, 2004, for the award of  service connection for status post lobectomy for lung cancer with COPD have not been met. 38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.159, 3.114, 3.400, 3.816 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date earlier than September 9, 2004 for the award of service connection for status post lobectomy for lung cancer with COPD.  

In this case, the Veteran filed a service-connection claim for lung cancer, received on September 9, 2004.  That same month, the RO granted service connection for status post lobectomy for lung cancer with COPD based on presumed exposure to herbicides during his service in Vietnam.  The RO assigned an effective date of September 9, 2004 for the award of service connection, the date of receipt of claim.

The general rule regarding effective dates is found at 38 U.S.C. § 5110(a): 

Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

The effective date of an award of service connection will be the day following the date of separation from service if the veteran filed a claim within one year after service; otherwise, the effective date will be the date of receipt of his claim.  38 U.S.C. § 5110(a), (b)(1).

A "claim" is a "formal or informal written communication requesting a determination of entitlement or evidencing belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).

Unless specifically provided, the effective date will be assigned on the basis of the facts as found. 38 C.F.R. § 3.400(a).

With respect to the effective date for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, to include lung cancer, VA has issued special regulations to implement orders of United States Courts in the class action of Nehmer v. United States Department of Veterans Affairs.  Nehmer v. U.S. Veterans Admin., 712 F.Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veteran Admin., 32 F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer, et. al. v. Veterans Admin. of the Gov't of the U.S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

The regulation applies to claims of disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. 38 C.F.R. § 3.816(c).  In those situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

Certain effective date rules apply in the following situations: (1) if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or (2) if there was a claim for benefits pending before VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease. If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the status or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  A claim will be considered a claim for compensation for a particular covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability. 38 C.F.R. § 3.816(c)(1)-(3). However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400. 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

Here, the record does not indicate that the Veteran was denied service connection for lung cancer for the period from September 25, 1985, and May 3, 1989.  As such, the provisions of 38 C.F.R. § 3.816(c)(1) do not apply. 

Moreover, as discussed below in greater detail, the Veteran did not submit a claim for lung cancer between May 3, 1989 and June 9, 1994, the effective date for the regulation which added lung cancer as a disease presumptively due to in-service exposure to herbicides.  Accordingly, 38 C.F.R. § 3.816(c)(2) does not apply, and the effective date of an award shall be determined according to 38 C.F.R. §§ 3.114  and 3.400.  38 C.F.R. § 3.816(c)(4).

In order for a claimant to be eligible for a retroactive payment pursuant to a liberalizing law or VA issue, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. 38 C.F.R. § 3.114(a). If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

Respiratory cancers were included as a presumptive Agent Orange disease under § 3.309(e) effective June 9, 1994.  See 59 Fed. Reg . 29724 (June 9, 1994).   Accordingly, the Board will address whether eligibility existed continuously from this date.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the lung cancer.  The lungs and chest were noted to be normal on June 1969 discharge examination, and a chest x-ray was negative.

A July 1981 VA treatment report reflects that the Veteran was seen for chest pain, hemoptysis, right lower lobe infiltrate, and pleural effusion.  A chest x-ray revealed that the Veteran had old gunshot injuries to the left chest.  The record reveals that there was some chronic type of infiltrative process in the right lower lung field which had been present in the past, improved, and then reoccurred in July.  It also noted that there was a fair amount of infiltrate in the right lower lung field that was again improved since that time, and that there appeared to be some kind of a chronic inflammatory process in the right lower lung that got worse in early July and was now improved.  The record reflected that it appeared that even when the Veteran was over the acute phase, where was some kind of an infiltrative process that probably scarred and caused pleural thickening in the right lower chest.

A November 1991 chest x-ray revealed over-inflation and scarring in both bases.  There was pleural reaction in the right base.  Shrapnel foreign body particles were present within the chest wall on the left side.

Subsequent VA treatment records reflect that the Veteran had a chest x-ray in September 2003 which revealed a suspicious developing left lower lobe nodule measuring 2.8 centimeters.  The Veteran then underwent chest/abdominal CT scan, which revealed a speculated mass in the left lower lung, evidence of COPD with bullous change in the right apical region, and a round lesion in the right lobe of the thyroid.  It was noted that the Veteran had a tobacco use history of three-fourths to 1 and one-half packs of cigarettes per day for 40 years.

In an April 2016 VA opinion report, the examiner noted that, while on active duty, there was no record of the Veteran having lung cancer.  The Veteran was initially noted to have an abnormal chest x-ray in September 2003, which was highly suspicious for lung cancer.  The Veteran ultimately had proven biopsy lung cancer in February 2004.  The examiner indicated that it was less likely as not that the Veteran had lung cancer or its residuals continuously from March 2002 to September 2004, given that the first x-ray concerning possible lung cancer was in September 2003.  Thus, the Veteran had diagnosable lung cancer in September 2003 and from then on, but not necessarily from March 2002.

A March 2017 VA addendum opinion report reflects that the Veteran was initially noted to have an abnormal chest x-ray in September 2003, which was highly suspicious for lung cancer.  The Veteran ultimately had biopsy-proved lung cancer in February 2004.  He noted that the initial symptoms of lung cancer could be nonspecific.  As to the exact microscopic date that his lung cancer began would be subject to speculation, as it would depend on the tumor type and its attendant aggressive nature.  It could have possibly been present on a microscopic level but not detected on chest x-ray or CT scan.  He concluded that one would have to speculate on a retrospective basis to attempt to give an exact date that the microscopic beginnings of lung cancer were present.

In a September 2017 addendum opinion, a reviewing VA physician opined that the Veteran's lung cancer or its residuals were not continuous (defined as a 50 percent or better probability) from June 9, 1994 to September 9, 2004, taking into account the nature and growth rate of the Veteran's lung cancer, the Veteran's reported symptoms, and all pertinent medical evidence of record, including the reports of VA chest x-rays dating back to July 1981.  The reviewing physician noted that he based his opinion on a medical literature review, medical records review and clinical experience.

A records review revealed that the Veteran had a suspicious chest x-ray in September 2003 that necessitated further diagnosed evaluation, including left upper lobe tissue biopsy in February 2004, which confirmed adenocarcinoma of the left upper lobe.  He concluded that the Veteran's cancer thus onset in February 2004.  Review of all medical and diagnostic records prior to September 2003 including the July 1981 chest x-ray were silent for a lung cancer diagnosis.  

The reviewing physician further noted that for most type of cancer, a biopsy is the main way for doctors to diagnose cancer.  Other tests could suggest that cancer was present, but only a biopsy could make a definitive diagnosis.  The Veteran's definite diagnosis of lung cancer was his February 2004 biopsy.

The Board has considered whether the record supports a finding that the Veteran met the eligibility criteria from June 1994.  In this case, the first evidence indicating lung cancer was in 2003, with suspicious findings noted on x-ray, and confirmed on biopsy in February 2004.  While the March 2017 reviewing physician concluded that lung cancer could have been present at a microscopic level prior to this date, he did not provide a specific date of potential onset, to include dating back to 1994.  Moreover, the Board finds that this opinion is outweighed by the other evidence of record, to particularly include the findings of the September 2017 reviewing physician opinion.  That provider reviewed the record, and based on review of medical literature and expertise, concluded that it is less likely than not that that the Veteran lung cancer or its residuals were continuous from June 9, 1994 to September 9, 2004, taking into account the nature and growth rate of the Veteran's lung cancer, the Veteran's reported symptoms, and all pertinent medical evidence of record, including the reports of VA chest x-rays dating back to July 1981.

Because the Veteran did not meet all of the criteria as of the effective date of the liberalizing law (June 9, 1994) the regulations provide that the effective date of service connection shall be the date of receipt of the claim.

As to the Veteran's contention that he initiated his claim for service connection in March 2004, the record shows that the Veteran's claim for lung cancer was received by VA on September 9, 2004.  There is no evidence of any correspondence received prior to that date which even suggests a claim of entitlement to service connection for a respiratory disorder or lung disease of any kind.

In support of his contention, the Veteran notes that he wrote on the September 2004 statement that his claim was a "duplicate claim" to amend his service connection claim to include lung cancer.  On this form, he also noted that he enclosed a copy of a return transmittal from the Florida Department of Veterans Affairs substantiating his original claim in March 2004.  The return transmittal from Florida Department of Veterans Affairs, dated in March 2004, include a notation in the remarks section of the form, "VA-Form 21-4138 to amend for lung cancer secondary to Agent Orange."  The form also indicates that it was sent to the attention of The American Legion.  

That form was stamped as received by the Florida Department of Veterans Affairs in March 2004 and by Alachua County Veteran Service in April 2004.  A VA-Form 21-4138 requesting service connection for lung cancer dated in March 2004 is of record; however, it is stamped as received by the RO in May 2005.  There no date stamp reflecting that either document was received by the VA Regional Office prior to September 2004.

The Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.

In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of regularity.  While the stamps on the forms reflect that the Veteran's representative had received them, there is no stamp from the RO or other indication in the record that the RO received any of the forms related to his claim for service connection for lung cancer prior to September 9, 2004.  The documents he has submitted simply do not indicate earlier receipt on the part of the RO.

In addition, the record does not contain evidence of any statement indicating that he was seeking service connection for a respiratory disorder or lung cancer prior to this date.  

The Board acknowledges that the Veteran's treatment records prior to September 2004 reflect earlier diagnosis and treatment for lung cancer, with biopsy findings confirming cancer in February 2004.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006). 

As the preponderance of the evidence is against an earlier effective date for the grant of service connection for status post lobectomy for lung cancer with COPD, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date earlier than September 9, 2004 for the award of service connection for status post lobectomy for lung cancer with COPD is denied.



____________________________________________
	A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


